Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on October 18, 2021 has been entered.
RESPONSE TO AMENDMENT
This Final Office action is responsive to the amendment and response filed under 37 C.F.R. § 1.111 on April 29, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 19, and 88 are now amended.
Claims 1–10, 16, 18–20, 88–91, and 93 are pending in the application. 
Claim 19 is no longer indicated as allowable because the amendment introduces new matter into the claim. 
Claims 93 remains allowed.
RESPONSE TO ARGUMENTS
At the outset, the Examiner acknowledges that the present amendment is consistent with the discussion between the Examiner and counsel during the April 7, 2022 interview. Specifically, the present amendment is consistent with option “2” in the Examiner’s interview summary mailed April 13, 2022. However, given the opportunity to further consider the references, the Examiner has determined that there are other portions of Kollar that, when combined with the previously-cited passages, necessitate a new ground of rejection brought on by the change in scope in the new amendment.
More specifically, Kollar at least teaches a tabbed display page (the “Waveforms” page, FIG. 32E and ¶ 288) that has each and every element added by the present amendment, i.e., “a plurality of sections and at least one section of the plurality of sections has a sensor module settings menu button used to activate a module configuration menu interface used to configure the at least one section to display information concerning a different sensor module than a current sensor module being displayed.” 
Since Kollar further teaches the technique of having both tabbed and untabbed pages, this evidence, along with other evidence cited in the rejection below, leads the Examiner to the conclusion that the claims would have been obvious before the effective filing date of the claimed invention. Therefore, claims 1–10, 16, and 18 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kollar, Schoenberg, and Fathallah. Claims 88–91 also stand rejected over Kollar and Schoenberg for similar reasons. 
The Examiner also acknowledges that the amendment to claim 19 resolves the allowable dependent claim objection raised in the previous Office Action. However, claim 19 is no longer allowable because the amendment goes beyond merely rolling up claim 19 into claim 18: it also adds a corresponding version of the new limitation added to claim 1, and as discussed below, this new limitation contains new matter. Accordingly, claim 19 is no longer allowable, but to be clear, removing the new matter would make the claim allowable once again.
CLAIM OBJECTIONS
The Office objects to claims 1, 19, and 88 for having the following informality: the limitation added by the most recent amendment that begins with “the untabbed display page includes a plurality of sections” is unclear, because it uses the term “section” to describe the subdivisions within the untabbed display page. This would not be a problem in isolation, but the term “section” is confusing in light of the claims’ earlier description of a “section” being the parent-level division of the overall graphical user interface (e.g., lines 6 and 7 of claim 1). 
While the scope of these two different kinds of sections is not impossible to discern, the Examiner is concerned that a person reading claims 1, 19, and 88 for the first time—who did not have the benefit of participating in the April 7, 2022 interview—will have a much harder time resolving the scope of the different “sections” as they are presently recited in the claims. 
Since the Applicant points to paragraph 99 for support of this amendment, the Examiner recommends the following change, consistent with the terminology therein: “wherein at least the untabbed display page includes a plurality of sectio[[n]]rs and at least one sectio[[n]]r of the plurality of sectio[[n]]rs has a sensor module settings menu button used to activate a module configuration menu interface used to configure the at least one sectio[[n]]r to display information concerning a different sensor module than a current sensor module being displayed.”1
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 1–10, 16, 18–20 and 88–91 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification fails to disclose the “module configuration menu interface used to configure the at least one section to display information concerning a different sensor module than a current sensor module being displayed” recited in claims 1, 19, and 88.
The Applicant alleges that support for this limitation comes from paragraph 99 of the specification as filed. However, the module configuration menu interface disclosed in paragraph 99 does not configure its corresponding section to display information concerning a “different sensor module” than the one currently displayed. This is a misreading of the fourth sentence of paragraph 99:
The module configuration menu interface is used to configure the corresponding module for a sector of the graphical user interface 100 so that it is configured to display sensor data per the preferences of a user who sets up the functionality of the module and who links the appropriate sensor to the sector via a sensor module, which is provided with an informational display.
(Spec. ¶ 99).
Per the above passage, the module configuration menu interface does not allow users to configure its corresponding sector to display a “different sensor module.” It merely allows a user to specify his or her preferences for the same sensor module that he or she previously linked to that sector. For example, if a sector displays the readings for a pressure sensor, the module configuration menu interface allows the user to change the units of measurement for the pressure sensor from mmHg to KPa. (See Spec. ¶ 280). As another example, for a sector that displays thermometer readings, the corresponding module configuration menu interface may allow the user to set temperature alarms for that sensor. (See Spec. ¶¶ 301–302).
The Applicant’s error most likely comes from a misreading of the phrase “a user . . . who links the appropriate sensor to the sector via a sensor module.” To be clear, this phrase does not provide support for linking new or different sensor modules to the sector. It merely explains that the sensor currently being configured by the module configuration menu interface is one that was previously linked to that sector by a user.
In view of the foregoing the independent claims are each rejected for reciting new matter, and each of the dependent claims are rejected by virtue of their incorporation of the new matter by reference. The Examiner recommends the following amendment to remove the new matter: “activate a module configuration menu interface used to configure the at least one section to display information according to specified preferences for a current sensor module being displayed.”
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	KOLLAR, SCHOENBERG, AND FATHALLAH TEACH CLAIMS 1–10, 16, AND 18.
Claims 1–10, 16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0027368 A1 (hereafter “Kollar”) in view of U.S. Patent Application Publication No. 2002/0177758 A1 (hereafter “Schoenberg”), and further in view of U.S. Patent Application Publication No. 2006/0229557 A1 (“Fathallah”).
Claim 1
Kollar teaches:
A cardiopulmonary bypass system comprising: 
“FIG. 1 illustrates a perfusion system 1 for use during cardiopulmonary bypass surgery.” Kollar ¶ 52.
a processor; a touchscreen comprising a customizable graphical user interface operably connected to the processor to provide user input to the processor 
The perfusion system 1 includes a control unit 10, which “further includes one or more embedded processor(s) and a user interface 50 having a main display 54.” Kollar ¶ 56. “As will be further described, main display 54 and backup display 55 of user interface 50 may be provided with various graphic user interface (GUI) features, including touch-screen capabilities.” Kollar ¶ 56.
The user interface 50 is amenable to several customizations. For example, via the settings page illustrated in FIGS. 33D and 33E, the user interface can be customized such that alarms for various sensors are only displayed in accordance with a user-specified range of values. See Kollar ¶ 295. 
and to display measured data pertaining to one or more parameters outputted from the processor, 
“The main display 54 and backup display 55 may be provided to display monitored parameters regarding one or more of the fluid circuits.” Kollar ¶ 139.
wherein the graphical user interface is provided with a central portion divided into 
Reference is now made to the contents of the GUI shown in FIGS. 27–29. Notably, among regions 200–240, neither the first region 200 nor second region 220 contain any tabs (as contrasted with region 240, which does include tabs). See Kollar FIGS. 27–29. 
and 
“The third region 240 of display 54 provides for the selective display of various context-driven, information sets and corresponding context-driven user-control options. During a bypass procedure, such information sets and control options may be navigated via selective contact with a plurality of context-driven touch screen tabs.” Kollar ¶ 195.
At least two of the tabbed pages that display 54 displays—and therefore a plurality—have contents that are customizable by an operator to include selected modules: 
The first tab is AV tab 244 (FIG. 31A), whose context driven portion 243 includes “objects entitled ‘Venous Assembly’ 270a, ‘Oxygenator’ 270b, ‘Arterial Filter Assembly’ 270c and ‘Air Shunt’ 270d,” each of which “may be contacted by a user to provide additional detail regarding the various corresponding components. More particularly, FIG. 31B illustrates the further componentry that will be visually represented upon contact with each of the three noted objects.” Kollar ¶ 263.
The second tab is CPG tab 246 (FIG. 32A), whose context driven portion 243 includes "CPG Cardio Outlet Assembly" 274b and "Totals" 274c, each of which “may be contacted by a user to access a more detailed illustration of pictorial presentations of corresponding components of the disposable assembly 100 and component interface region 20, as shown in FIG. 32B.” Kollar ¶ 276.
and wherein the untabbed display page comprises a plurality of sensor modules 
“The first region 200 of display 54 provides alarm and status messages that are presented when certain monitored system parameters exceed/fall below selectable, predetermined established values and/or an otherwise undesired condition is detected. FIGS. 28A–28F illustrate a variety of such messages.” Kollar ¶ 174. Importantly, many if not all of the messages are explicitly from respective sensors. For instance, as shown in FIG. 28D, message 203a’ describes the presence of an arterial bubble, message 203b’ describes the current blood pressure, message 203c’ describes the volume of fluid in reservoir 106, and message 206a’ describes the current arterial blood temperature. See Kollar FIG. 28D and ¶¶ 175–178.
and at least one tabbed page comprises a plurality of sensor modules 
Several of the tabbed pages (and therefore at least one) comprise a plurality of their own respective sensor modules. As one example, the context driven region 243 corresponding to the waveforms tab 252 allows the user to view the output of a plurality of sensors “to monitor a patient's temperature, blood pressure and ECG readings,” as shown in FIG. 32E. Kollar ¶ 288.
that are customizable by an operator of the cardiopulmonary bypass system to include selected modules, 
At least two of the tabbed pages that display 54 displays—and therefore a plurality—have contents that are customizable by an operator to include selected modules: 
The first tab is AV tab 244 (FIG. 31A), whose context driven portion 243 includes “objects entitled ‘Venous Assembly’ 270a, ‘Oxygenator’ 270b, ‘Arterial Filter Assembly’ 270c and ‘Air Shunt’ 270d,” each of which “may be contacted by a user to provide additional detail regarding the various corresponding components. More particularly, FIG. 31B illustrates the further componentry that will be visually represented upon contact with each of the three noted objects.” Kollar ¶ 263.
The second tab is CPG tab 246 (FIG. 32A), whose context driven portion 243 includes "CPG Cardio Outlet Assembly" 274b and "Totals" 274c, each of which “may be contacted by a user to access a more detailed illustration of pictorial presentations of corresponding components of the disposable assembly 100 and component interface region 20, as shown in FIG. 32B.” Kollar ¶ 276.
and at least one tabbed display page comprises a plurality of cardioplegia modules
As shown in FIG. 32A, “the CPG tab display provides information relating to the cardioplegia circuit defined by various components of the disposable assembly 100 as well as interfacing components of component interface region 12.” Kollar ¶ 276.
a plurality of sensors disposed to measure one or more parameters of an extracorporeal blood flow circuit of the cardiopulmonary bypass system, 
“Interface plate 12 includes a cardioplegia-valve tubing block 195. Tubing block 195 includes a cardioplegia air bubble sensor 158, a cardioplegia temperature sensor 153 and a motorized cardioplegia line valve 96. Arterial valve tubing block 196 includes an arterial line air bubble sensor 126, arterial temperature sensor 88, and a motorized arterial patient line valve 92. Venous entry module mounting bracket 550 includes oxygen saturation-hematocrit standardization surface 83, oxygen saturation-hematocrit optical sensor 85 and a venous temperature sensor 81.” Kollar ¶ 60.
wherein the plurality of sensors are operably connected to input measured data pertaining to the one or more parameters to the processor, 
“Control unit 10 is provided with various structural elements including line clamps, sensors and mounting brackets for interfacing with components of disposable assembly 100. Many of those sensors and interfacing structures are located on upper component interface plate 12 as seen in FIG. 4.” Kollar ¶ 60.
and wherein each sensor is linked to one of the sensor modules of either the untabbed display page or one of the tabbed display pages so that data measured by each sensor is displayable by the graphical user interface, 
While the claim only requires linkage with sensor modules on “either” (i.e., one or more) of the untabbed display page or one of the tabbed display pages, Kollar teaches both.
Regarding the untabbed display page, as shown in FIG. 28D, message 203b’ describes the current blood pressure, message 203a’ describes the presence of an arterial bubble, and message 203c’ describes the volume of fluid in reservoir 106. See Kollar FIG. 28D and ¶¶ 180–187.
Regarding the tabbed display page, “the CPG tab display provides information relating to the cardioplegia circuit defined by various components of the disposable assembly 100 as well as interfacing components of component interface region 12.” Kollar ¶ 276.
wherein each tabbed display page comprises a contiguous tab attached thereto, and wherein each tabbed display page is displayable in a displayed mode and in an overlaid mode 
“In addition to tab 242, a plurality of other tabs may be selectively employed to access different screen sets. As will be further described, tabs 244, 246, 248, 250, 252, and 254 are available for selection and use at any time during setup or during bypass procedures and will illuminate upon selection.” Kollar ¶ 196. As shown in FIG. 27, the tabs 244–254 are contiguous, both with respect to each other and with respect to their corresponding screen sets.
so that the graphical user interface is operable to display the untabbed display page and 
“As shown in FIG. 27, processor-driven display 54 is controlled to define three display regions for information presentation and user control. The screen of display 54 comprises a first region 200, a second region 220, and a third region 240.” Kollar ¶ 173.
wherein when displayed in the displayed mode all of the tabbed display page is in view, 
As shown throughout the figures, each tab’s corresponding screen set is displayed in its entirety when that tab is active. For example, as shown in FIG. 30A, a first tab 242 is active, and therefore, its corresponding context driven portion 243 is fully displayed. See Kollar FIG. 30A and ¶ 205.
and when displayed in the overlaid mode only the contiguous tab of the tabbed display page is in view,
In contrast, still looking at FIG. 30A, the rest of the tabs 244–254 are each displayed with only their tabs in view. Kollar FIG. 30A.
and wherein at least the [[un]]tabbed2 display page includes a plurality of sections 
Kollar further includes at least one tabbed display page, “Waveforms” tab 252 in FIG. 32E, whose context driven region 243 “includes a first sub-region 267 with a plurality of touch screen buttons 282a–282c, and a second sub-region 268 which presents a visual representation of one or more monitored waveforms.” Kollar ¶ 288.
and at least one section of the plurality of sections has a sensor module settings menu button used to activate a module configuration menu interface used to configure the at least one section to display information concerning a different sensor module than a current sensor module being displayed.
At least one section (first sub-region 267) includes a “button 282a [that] may be contacted to access a screen which allows the user to select sensors for which corresponding monitored waveforms are to be presented. The user may select from a plurality of sensors, including for example, sensors to monitor a patient’s temperature, blood pressure and ECG readings.” Kollar ¶ 288. 
Kollar thus differs from the claimed invention in only three respects: 
(i) the design choice of putting the page for Waveforms 252 (which includes the Applicant’s sensor module settings menu button—button 282a) in a tab rather than one of Kollar’s known untabbed sections (e.g., dedicated areas 200 or 220);
(ii) the mere number and arrangement of tabbed and untabbed sections; 
(iii) the “alarm state” transitioning feature stricken above. 
All three differences would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, for the following reasons.
Regarding difference (i), this difference is nothing more than the application of a known technique to a known device ready for improvement to yield predictable results. Pursuant to MPEP § 2143 (subsection (I.)(D.)), the additional findings relevant to this conclusion are as follows:
(1) Kollar disclosed contained a “base” device comprising, inter alia, a tabbed display page with a button 282a that functions exactly like the claimed sensor module settings menu button. The claimed invention’s technique of displaying this exact same page as untabbed instead of tabbed can be seen as an “improvement.”
(2) Kollar further disclosed a known technique that is applicable to the base device: the technique of providing a “dedicated area” 220 (i.e., the claimed untabbed display page) for displaying “predetermined important information sets to monitor bypass parameters.” Kollar ¶ 188.
(3) One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system, because this would allow users to monitor the Waveforms 252 without having to search through the tabs to display them. 
In view of the foregoing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display Kollar’s Waveforms page 252 in Kollar’s dedicated area 220, resulting in a system wherein at least an untabbed display page includes a plurality of sections and at least one section of the plurality of sections has a sensor module settings menu button used to activate a module configuration menu interface used to configure the at least one section to display information concerning a different sensor module than a current sensor module being displayed.
Moving onto to the second difference between Kollar and the claimed invention, difference (ii) involves nothing more than a simple substitution of two of the tabbed sections in Schoneberg’s four-section arrangement (described below) with two of Kollar’s sections described above. More specifically, Schoneberg teaches a system 10 comprising:
a customizable graphical user interface operably connected to the processor to provide user input to the processor and to display measured data pertaining to one or more parameters outputted from the processor, 
“The system 10 includes a primary display 12, and an associated display controller 14 and system storage device 16. The controller 14 is coupled to a primary interface nit 20. Keyboard and/or pointing device 22, scanner 24, audio input and/or output device 26 and printer 28 are all coupled by way of interface unit 20 to the display controller 14. In the preferred embodiment, these elements are established by a personal computer such as a Gateway 2000 Pentium Pro™ 200 Mhz system, programmed to perform the functions described in detail below.” Schoenberg ¶ 30.
Via this arrangement, “medical data and other information of interest to the medical team is stored in a personal computer (PC), which processes and displays the information in real time in a graphic and/or text display.” Schoenberg ¶ 42. “The user can combine different sets of data from different sources to obtain customized summaries of the patient's status and progress.” Schoenberg ¶ 42.
wherein the graphical user interface is provided with a central portion divided into four sections, 
“A screen at display 12, illustrating the ability of the system to present multiple graphical displays of patient information, is shown in FIG. 2B.” Schoenberg ¶ 56. Notably, “FIG. 2B illustrates four graphical displays entitled VITAL SIGNS, RESPIRATION, HEMATOLOGY and BLOOD GASES” arranged as a two-by-two grid of four sections, the grid being central relative to the “menu bar show[ing] icons MI1, MI2, MI3, and MI4” above the grid and the status bar below the two-by-two grid displaying the date and time (inter alia). Schoenberg ¶ 56 and FIG. 2B
wherein one section displays an untabbed display page and three sections display a plurality of tabbed display pages, wherein each section is customizable by an operator of the cardiopulmonary bypass system to include selected modules, and wherein the untabbed display page comprises a plurality of sensor modules and at least one tabbed page comprises a plurality of sensor modules that are customizable by an operator of the cardiopulmonary bypass system to include selected modules, and at least one tabbed display page comprises a plurality of cardioplegia modules, wherein the at least one tabbed display page comprising the plurality of sensor modules and the at least one tabbed display page comprising the plurality of cardioplegia modules are located in different sections of the central portion; and
As Schoenberg illustrates, each of the four graphical displays individually has its own plurality of four tabs. Schoenberg FIG. 2B. “Other displays, such as, for example, FLUID BALANCE, FLUID INPUT and FLUID OUTPUT, or other flow chart parameters, can also be selected” Schoenberg ¶ 56. “[D]rag and drop may be used to modify and/or customize the images.” Schoenberg ¶ 56. “[E]ach of the data sets can be displayed in a variety of formats, including graphical, tabular, bar chart and pie chart formats, with or without split screen.” Schoenberg ¶ 56. “The time scale can be selectively changed by a user for any or all of the images.” Schoenberg ¶ 56.
A simple substitution of two of those four sections with two of Kollar’s sections would have resulted in a combined set of four sections in which one section is untabbed (Kollar’s second region 220) while the three remaining sections are tabbed (Kollar’s third region 240 plus the two remaining tabbed regions in Schoneberg’s embodiment). Kollar’s untabbed section includes a plurality of sensor modules for the reasons given earlier in this rejection, and the combination that results includes at least one tabbed display page comprising the plurality of sensor modules (i.e., one of Schoneberg’s tabbed sections) displayed simultaneously with the tabbed page for the plurality of cardioplegia modules in different section of the four sections.

    PNG
    media_image1.png
    793
    1724
    media_image1.png
    Greyscale
Such a combination may be summarized with the following diagram:
While it is true that Schoenberg lacks an untabbed display for one of its four sections, a skilled artisan would have no trouble utilizing Kollar’s untabbed second region 220 in place of one of the four sections that Schoenberg provides, as shown in the above annotated figures.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kollar and Schoneberg, producing a combined set of four sections in which one section is untabbed (Kollar’s second region 220) while the three remaining sections are tabbed (Kollar’s third region 240 plus the two remaining tabbed regions in Schoneberg’s embodiment). There were at least two independent rationales for combining Schoneberg with Kollar prior to the effective filing date of the claimed invention.
First Rationale: Simple Substitution of Known Elements. The simple substitution of one known element for another to obtain predictable results is prima facie obvious, provided the evidence supports the findings of fact necessary to reach such a conclusion, as set forth in MPEP § 2143(I.)(B.). In this case, the Examiner finds the following facts to be supported by a preponderance of the evidence:
(1) The prior art (Kollar) contained a device which differed from the claimed device by the substitution of two of Schoneberg’s sections with two of Kollar’s regions.
(2) Kollar’s two substituted regions were known in the art, per the discussion above.
(3) One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable, because Schoneberg explicitly contemplates a modular design in which “other displays . . . can also be selected” to serve as the display for a given quadrant. Schoneberg ¶ 56.
Second Rationale: Explicit Motivation to Combine the References. One of ordinary skill in the art would have been motivated to improve Kollar’s three-region display with Schoneberg’s four-region display because presenting medical data in this way, i.e., with four available panels of information, “maximizes its utility and facilitates its interpretation by the medical team.” Schoneberg ¶ 57. The result of the combination would have been predictable for the same reason as given in the First Rationale, above.
Moving onto difference (iii), neither Kollar nor Schoenberg appear to explicitly disclose tabs that are capable of transitioning to an alarm state so that when the corresponding tabbed display page is displayed in the overlaid mode and any sensor module of the corresponding tabbed display page transitions to an alarm state, the tab transitions to a viewable alarm state.
Fathallah, however, teaches this and several other overlapping elements, including:
a processor; 
“A processor 18 is included in the medical device 10 and performs various operations described in greater detail below.” Fathallah ¶ 46.
and a touchscreen comprising a graphical user interface operably connected to the processor to provide user input to the processor and to display measured data pertaining to one or more parameters outputted from the processor, 
“The input/output device 20 allows the user to receive output from the medical device 10 and/or input information into the medical device 10. Those of ordinary skill in the art will appreciate that input/output device 20 may be provided as a single device such as a touch screen 22.” Fathallah ¶ 46. As shown in FIG. 1, the input/output device 20 is operably connected to the processor 18. Input/output device 20 outputs, to the screen, “units, rate and volume (including but not limited to VTBI) of an ongoing infusion.” Fathallah ¶ 92.
wherein one section displays an untabbed display page 
As shown in FIGS. 2, 2A, and 2B (among others), a status bar section appears at the bottom of the screen 22.
and wherein the untabbed display page comprises a plurality of sensor modules 
“A wireless indicator image 102 displayed at the bottom of the screen 22 indicates that the device 10 is connected and ready for communication.” Fathallah ¶ 108. Also, while not explicitly discussed in the text, a module for indicating the battery level is also provided in the same bottom section.
and at least one tabbed page comprises a plurality of sensor modules, 
The rest of the screen displays a plurality of tabbed display pages called “channels.” Each channel is accessible from its respective tab 58. See Fathallah ¶ 59. As shown in FIG. 2A, the channel “A” tabbed page comprises at least “volume remaining” and “VTBI” (volume to be infused). Fathallah FIG. 2A.
wherein each tabbed display page comprises a contiguous tab attached thereto, 
As shown in FIGS. 2A, 2B, and 5B–5L, each “channel” comprises a corresponding tab 58. See Fathallah ¶ 59. In other words, there are two channels A and B (i.e. tabbed display pages) and each of the two channels (A and B) has a corresponding tab 58. Each tab also identifies its respective channel (display page): “The channel indication icon 54 or 55 is a graphical item clearly associating on-screen programming, delivery, and alarm information with a specified associated delivery channel.” Fathallah ¶ 66. Moreover as shown in FIGS. 2A–2B, the tabs are contiguous: both with their respective display page (e.g., tab A is contiguous with channel screen portion 40), and with respect to each other (i.e., the tabs themselves are both sequential to each other but also touching each other). 
and wherein each tabbed display page is displayable in a displayed mode and in an overlaid mode, 
Upon a user touching one of the tabs ‘A’ or ‘B’ or anywhere on the channel screen portions 40 or 42, “[t]he channel screen portion 40 or 42 selected or corresponding to the tab selected expands in area,” (i.e., the displayed mode) whereas “[t]he other channel screen portion 40 or 42” (i.e., whichever one of 40 or 42 was not selected) is “hidden or moved to the background to limit its space on the screen 22” (i.e., the overlaid mode). Fathallah ¶ 57. 
Importantly, this means that each channel screen portion 40 and 42 is displayable in a displayed mode and an overlaid mode, because when one is displayed, the other is overlaid, and vice versa. For example, if the “A” tab is selected to display channel screen 40 in the analogous displayed mode, then the channel screen 42 corresponding to the “B” tab is displayed in the analogous overlaid mode, yet, “features shown in the drawings and described [] relative to the A channel also apply to the B channel, and vice versa.” Fathallah ¶ 57.
wherein when displayed in the displayed mode all of the tabbed display page is in view, 
For example, “if the ‘A’ tab or the first channel screen portion 40 is selected,” then “the first channel screen portion 40 is currently being viewed and adjusted by the user,” as shown in FIG. 2A. Fathallah ¶ 57. Again, although the “A” tab is the selected tab in this example, it is important to understand that “features shown in the drawings and described [] relative to the A channel also apply to the B channel, and vice versa.” Fathallah ¶ 57 (emphasis added).
and when displayed in the overlaid mode only the contiguous tab of the tabbed display page is in view, 
As mentioned above, the non-selected channel is “hidden or moved to the background,” with only its tab remaining exposed. Fathallah ¶ 57. So, continuing with the example where the “A” tab was selected, “the ‘B’ tab of the second channel screen portion 42 remains exposed but is grayed or colored differently to indicate it is not the channel of interest.” Fathallah ¶ 57 (still referring to FIG. 2A).
and wherein each contiguous tab is capable of transitioning to an alarm state so that when the corresponding tabbed display page is displayed in the overlaid mode and any sensor module of the corresponding tabbed display page transitions to an alarm state, the contiguous tab transitions to a viewable alarm state.
“The channel indication icon 54 or 55 is a graphical item clearly associating on-screen programming, delivery, and alarm information with a specified associated delivery channel.” Fathallah ¶ 66. Notably, as shown throughout the figures (e.g., FIG. 2B), the channel indication icon 54 and 55 is present even in the overlaid mode (as is the case with channel indication icon 55 in FIG. 2B).
Kollar, Schoenberg, and Fathallah are analogous art in the same field of endeavor because all three references concern graphical user interfaces for medical devices that monitor a patient. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to copy Fathallah’s viewable alarm state functionality into either Schoenberg’s tabs or Kollar’s tabs 242–254. And it would have been reasonable for a skilled artisan to expect that by copying the viewable alarm states from Fathallah’s tabs into either known system’s tabs, the viewable alarm states would still function as they did in Fathallah’s disclosure, since none of the functional aspects of Fathallah’s viewable alarm states would need to be changed. 
Furthermore, a person of ordinary skill in the art would have been motivated to copy Fathallah’s viewable alarm state technique because Fathallah explicitly identifies that it is a problem to have “too little information presented to the user . . . in these existing user interfaces.” Fathallah ¶ 2. 
Claim 2
Kollar, as combined with Schoenberg and Fathallah, teaches the cardiopulmonary bypass system according to claim 1, 
wherein each sensor module of the untabbed page is individually selected from the group consisting of a pressure sensor module, a bubble detection sensor module, a level sensor module, a flow sensor module, a pressure delta data sensor module, and a temperature sensor module.
As shown in FIG. 28D, message 203b’ describes the current blood pressure, message 203a’ describes the presence of an arterial bubble, message 203c’ describes the volume of fluid in reservoir 106, and message 206a’ describes the current arterial blood temperature. See Kollar FIG. 28D and ¶¶ 175–178.
Claim 3
Kollar, as combined with Schoenberg and Fathallah, teaches the cardiopulmonary bypass system according to claim 1, 
wherein the untabbed page includes at least one pressure sensor module, at least one bubble detection sensor module, and at least one level sensor module.
As shown in FIG. 28D, message 203b’ describes the current blood pressure, message 203a’ describes the presence of an arterial bubble, and message 203c’ describes the volume of fluid in reservoir 106. See Kollar FIG. 28D and ¶¶ 175–178.
Claim 4
Kollar, as combined with Schoenberg and Fathallah, teaches the cardiopulmonary bypass system according to claim 3, 
wherein each of the at least one pressure sensor module, the at least one bubble detection sensor module, and the at least one level sensor module is capable of displaying a plurality of alarm states selected from at least two of a high priority alarm state, a medium priority alarm state, and a low priority alarm state.
The scope of “alarm states selected from at least two of a high priority alarm state, a medium priority alarm state, and a low priority alarm state” is as follows: there are potentially three different levels of alarm state, each having a greater priority than the prior, but to meet this requirement of the claim, the prior art (or the alleged infringer) may disclose (or make/use) a minimum of two states. For example, a plurality of alarm states comprising only a high priority and a medium priority alarm state would fall within the scope of this limitation, because high and medium priority are both selected from the Markush group, and the claim only requires “at least two” states. Also, the states do not explicitly need to be named “high,” “medium,” or “low,” so long as the states have a hierarchy (i.e., each one is either greater or lesser than another). See In re Gleave, 560 F.3d 1331, 1334 (Fed. Cir. 2009).
Likewise, Kollar teaches that among the categories of messages described in the rejection of claim 3, there may be “messages which are of predetermined ‘critical’ nature” as compared to “messages of a predetermined ‘warning’ nature.” Kollar ¶ 174. 
Claim 5
Kollar, as combined with Schoenberg and Fathallah, teaches the system of claim 3, wherein:
the at least one pressure sensor module comprises a pressure value data field and a touch or pressure activated intervention button, 
“Detection of a ‘critical’ condition may result in automatic stoppage of a given system component (e.g., pump 31 or pumps 35 and 36), in which case, the ‘critical’ message may be presented with a touch screen button.” Kollar ¶ 174. “[E]xamples of ‘critical’ conditions that may trigger an automatic response and a ‘critical’ alarm message” include “[d]etection of a pressure in line 122 or of a pressure in line 156 that exceeds a corresponding predetermined maximum value.” Kollar ¶ 175; see also FIG. 28E (depicting the “restart pump” button paired together with the “arterial pressure limit” data field).
wherein activation of the intervention button by touch or pressure causes operation of a pump of the cardiopulmonary bypass system to be temporarily modified.
The button in the critical message “may be contacted to restart the stopped component.” Kollar ¶ 174.
Claim 6
Kollar, as combined with Schoenberg and Fathallah, teaches the cardiopulmonary bypass system according to claim 3, 
wherein the at least one bubble detection sensor module comprises a bubble detection data field and a touch or pressure activated reset button, 
As shown in FIG. 28D, the bubble detection alarm box includes a field describing the presence of a bubble (203a`), along with a corresponding response button 203a``. Kollar describes this button as “a touch screen button that may be contacted to restart the stopped component.” Kollar ¶ 174.
wherein the bubble detection data field displays bubble detection data obtained from a bubble detection sensor.
The aforementioned alarm may be triggered by “[d]etection of an air bubble in tubing line 122 or tubing line 156.” Kollar ¶ 176. The detection is effected by a physical bubble sensor 126. See Kollar ¶ 106 (“Tubing line 122 may be retainably positioned in a bubble sensor 126 located on control unit 10. If bubbles are sensed by sensor 126 an alarm at user interface 50 will be activated.”).
Claim 7
Kollar, as combined with Schoenberg and Fathallah, teaches the cardiopulmonary bypass system according to claim 6, 
wherein the at least one bubble detection sensor module displays a high priority alarm state when the bubble detection sensor detects bubbles exceeding a preset bubble detection size value, 
As shown in Fig. 28D, bubble detection sensor data can set off an alarm 203a' in light of predetermined maximum/minimums, and display the result on the graphical user interface as a critical high priority alarm. Kollar ¶ 123.
and the bubble detection sensor module continues to display the high priority alarm state until the reset button is activated by touch or pressure and the bubbles detected by the bubble detection sensor concurrently do not exceed the preset bubble detection size value.
As shown in Fig. 28D, the alarm may be cleared through the “Clear Alarm” button 203a" only after that the bubble detection is not detecting bubbles for a certain amount of time and the pump operation is set to normal operation mode by the user or automatically. Kollar ¶ 331.
Claim 8
Kollar, as combined with Schoenberg and Fathallah, teaches the cardiopulmonary bypass system according to claim 7, 
wherein the at least one bubble detection sensor module further comprises a touch or pressure activated intervention button, wherein activation of the intervention button by touch or pressure causes operation of a pump of the cardiopulmonary bypass system to be temporarily modified.
As shown in FIG. 28E and 28F, a button enables the user to restart the pump in response to a bubble detection alarm. See Kollar FIGS. 28E, 28F, and ¶ 180.
Claim 9
Kollar, as combined with Schoenberg and Fathallah, teaches the cardiopulmonary bypass system according to claim 3, 
wherein the at least one level sensor module comprises a level data field
A processor is connected to receive monitoring signal from a level sensor which may be processed by the processors and display the result on the graphical user interface. Kollar ¶ 167.
and a touch or pressure activated intervention button, wherein the intervention button is only enabled when a blood fluid level of a blood reservoir of the cardiopulmonary bypass system is at or below a predetermined low blood fluid level. 
“Restart Pump” buttons 202a’ and 203b” shown in Figs. 28A and 28D respectively can cause the pump that has been stopped to restart and resume working, Kollar ¶ 181, which are only visible as the alarm is set off by the monitored health parameters. Kollar ¶ 174.
Claim 10
Kollar, as combined with Schoenberg and Fathallah, teaches the cardiopulmonary bypass system according to claim 9, 
wherein activation of the intervention button by touch or pressure causes operation of a pump of the cardiopulmonary bypass system to be temporarily modified so as to interrupt an automatic blood fluid level correction mechanism initiated by the processor.
“Restart Pump” buttons 202a’ and 203b” shown in Figs. 28A and 28D respectively can cause the pump that has been stopped to restart and resume working, Kollar ¶ 181, and interrupt the “turn off override” automatic blood fluid level correction mechanism that stops the pump as soon as the sensor detect abnormalities in the operation of the system. Kollar ¶ 174.
Claim 16
Kollar, as combined with Schoneberg and Fathallah, teaches the cardiopulmonary bypass system according to claim 1. Kollar does not explicitly disclose a header and footer portion, but Schoneberg explicitly teaches a graphical user interface wherein:
the graphical user interface includes a header portion and a footer portion, wherein the central portion is disposed between the header portion and the footer portion.
The two-by-two grid described in the rejection of claim 1 is central relative to the “menu bar show[ing] icons MI1, MI2, MI3, and MI4” above the grid and the status bar below the two-by-two grid displaying the date and time (inter alia). Schoenberg ¶ 56 and FIG. 2B.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize Schoneberg’s header and footer regions when combining Schoneberg with Kollar. One of ordinary skill in the art would have been motivated to improve Kollar’s user interface with Schoneberg’s four-region display, along with the header and footer, because presenting medical data in this way, i.e., with four available panels of information, “maximizes its utility and facilitates its interpretation by the medical team.” Schoneberg ¶ 57.
Claim 18
Kollar, as combined with Schoenberg and Fathallah, teaches the cardiopulmonary bypass system according to claim 1, 
wherein the plurality of tabbed display pages includes a patient monitor tabbed display page having a patient monitor configuration.
“FIG. 32E illustrates the ‘Waveforms’ tab 252 and corresponding context driven region 243. Again, the context driven portion 243 includes a first sub-region 267 with a plurality of touch screen buttons 282a-282c, and a second sub-region 268 which presents a visual representation of one or more monitored waveforms. More particularly, button 282a may be contacted to access a screen which allows the user to select sensors for which corresponding monitored waveforms are to be presented. The user may select from a plurality of sensors, including for example, sensors to monitor a patient's temperature, blood pressure and ECG readings. Upon selection of a sensed parameter for waveform presentation, the user may utilize buttons 282b and 282c to enlarge and reduce, selectively, a given portion of the presented waveforms.” Kollar ¶ 288.
II.	KOLLAR, SCHOENBERG, FATHALLAH, AND KARLSSON TEACH CLAIM 20.
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Kollar, Schoenberg, and Fathallah as applied to claim 18 above, and further in view of U.S. Patent Application Publication No. 2013/0041242 A1 (“Karlsson”).
Claim 20
Schoenberg, Kollar, and Fathallah teach the cardiopulmonary bypass system according to claim 18, wherein
the patient monitoring configuration includes a data value field that displays blood 
Schoenberg teaches paitent monitoring configurations that display a wide array of blood levels, including neuthrophil counts, MCV, fibrinogen counts, pH, and serum HCO-3. Schoenberg FIG. 2B. Among these, pH is the most suggestive of blood lactate levels, since blood lactate is defined as the amount of lactic acid in the blood, and pH is a measure of acidity. Nevertheless, none of the foregoing references explicitly disclose measuring “blood lactate levels” per se. 
and optionally the untabbed display page includes a timer module.
Claim scope that is “optional” need not be disclosed by the prior art to reach a finding of anticipation or obviousness. MPEP § 2111.04. 
Karlsson, however, teaches a system with a patient monitoring configuration, wherein:
the patient monitoring configuration includes a data value field that displays blood lactate level
“The medical monitoring unit [shown in FIG. 1] comprises a second unit adapted to receive a lactate signal LS based on a measured lactate value, transform the lactate signal LS into a graphically displayable lactate signal LS', and transmit the graphically displayable lactate signal LS' to the display unit 2 of the monitoring unit 1.” Karlsson ¶ 53. The lactate signal originates from “a microdialysis probe comprising a microdialysis membrane, both being adapted to be placed in blood or in tissue fluid.” Karlsson ¶ 47. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to output Karlsson’s “graphically displayable lactate signal LS`” to one of Schoenberg’s tabbed medical images, thus including a data value field that displays blood lactate level therein. One would have been motivated to add Karlsson’s displayable lactate signal LS’ to Schoenberg’s tabbed user interface because “the continuous monitoring system for multiple parameters disclosed herein,” i.e., lactate levels, “enables hospital staff to get instant updates on the status of indicator substances without cumbersome and delaying sampling and analyzing in a blood gas measuring equipment,” and thus, “critical care patients” (i.e., anyone who is unable to pump his or her own blood) “can be treated more proactively which potentially can reduce treatment times and may have lifesaving consequences.” Karlsson ¶ 50. 
III.	KOLLAR AND SCHOENBERG TEACH CLAIMS 88–91.
Claims 88–91 are rejected under 35 U.S.C. § 103 as being unpatentable over Kollar in view of Schoenberg.
Claim 88
Kollar teaches 
A cardiopulmonary bypass system comprising: 
“FIG. 1 illustrates a perfusion system 1 for use during cardiopulmonary bypass surgery.” Kollar ¶ 52.
a processor; and a touchscreen comprising a graphical user interface operably connected to the processor to provide user input to the processor 
The perfusion system 1 includes a control unit 10, which “further includes one or more embedded processor(s) and a user interface 50 having a main display 54.” Kollar ¶ 56. “As will be further described, main display 54 and backup display 55 of user interface 50 may be provided with various graphic user interface (GUI) features, including touch-screen capabilities.” Kollar ¶ 56.
The user interface 50 is amenable to several customizations. For example, via the settings page illustrated in FIGS. 33D and 33E, the user interface can be customized such that alarms for various sensors are only displayed in accordance with a user-specified range of values. See Kollar ¶ 295. 
and to display measured data pertaining to one or more parameters outputted from the processor, 
“The main display 54 and backup display 55 may be provided to display monitored parameters regarding one or more of the fluid circuits.” Kollar ¶ 139.
wherein the graphical user interface is provided with a central portion divided into 
“As shown in FIG. 27, processor-driven display 54 is controlled to define three display regions for information presentation and user control.” Kollar ¶ 173.
wherein one section displays an untabbed display page 
Among regions 200–240, neither the first region 200 nor second region 220 contain any tabs (as contrasted with region 240, which does include dabs). See Kollar FIGS. 27–29. The claimed untabbed display page therefore reads on either one of the untabbed display pages in first region 200 or second region 220.
and portion from which a tab extends and each tabbed display page is displayable in a displayed mode and in an overlaid mode, 
“The third region 240 of display 54 provides for the selective display of various context-driven, information sets and corresponding context-driven user-control options. During a bypass procedure, such information sets and control options may be navigated via selective contact with a plurality of context-driven touch screen tabs.” Kollar ¶ 195. As shown in FIGS. 30A–33F, each tab directly extends from its corresponding page.
and wherein the untabbed display page comprises a first plurality of sensor modules 
“The first region 200 of display 54 provides alarm and status messages that are presented when certain monitored system parameters exceed/fall below selectable, predetermined established values and/or an otherwise undesired condition is detected. FIGS. 28A–28F illustrate a variety of such messages.” Kollar ¶ 174. Importantly, many if not all of the messages are explicitly from respective sensors. For instance, as shown in FIG. 28D, message 203a’ describes the presence of an arterial bubble, message 203b’ describes the current blood pressure, message 203c’ describes the volume of fluid in reservoir 106, and message 206a’ describes the current arterial blood temperature. See Kollar FIG. 28D and ¶¶ 175–178.
and at least one tabbed page comprises a second plurality of sensor modules, 
Several of the tabbed pages (and therefore at least one) comprise a plurality of their own respective sensor modules. As one example, the context driven region 243 corresponding to the waveforms tab 252 allows the user to view the output of a plurality of sensors “to monitor a patient's temperature, blood pressure and ECG readings,” as shown in FIG. 32E. Kollar ¶ 288.
and at least one tabbed page comprises a plurality of cardioplegia modules,
“Referring now to FIG. 32A, CPG tab 246 and its corresponding display are illustrated. As noted above, the CPG tab display provides information relating to the cardioplegia circuit defined by various components of the disposable assembly 100 as well as interfacing components of component interface region 12. The context region 243 of the CPG tab screen comprises a first sub-region 267 that includes various touch screen, graphic buttons and a second region 268 that provides a visual representation of the cardioplegia circuit with objects corresponding with various components of disposable assembly 100 and component interface region 12 graphically represented.” Kollar ¶ 276 (emphasis added).
Moreover, while not explicitly mentioned or required by the claim, Kollar even teaches that a plurality of its cardioplegia modules are interactive. For example, the “CPG Cardio Outlet Assembly” 274b and “Totals” 274c objects “may be contacted by a user to access a more detailed illustration of pictorial presentations of corresponding components of the disposable assembly 100 and component interface region 20, as shown in FIG. 32B.” Kollar ¶ 276.
wherein the untabbed page includes at least one pressure sensor module, at least one bubble detection sensor module, and at least one level sensor module, 
As shown in FIG. 28D, message 203b’ describes the current blood pressure, message 203a’ describes the presence of an arterial bubble, message 203c’ describes the volume of fluid in reservoir 106, and message 206a’ describes the current arterial blood temperature. See Kollar FIG. 28D and ¶¶ 175–178.
and wherein the at least one pressure sensor module comprises a pressure value data field and a touch or pressure activated first intervention button, 
“Detection of a ‘critical’ condition may result in automatic stoppage of a given system component (e.g., pump 31 or pumps 35 and 36), in which case, the ‘critical’ message may be presented with a touch screen button.” Kollar ¶ 174. “[E]xamples of ‘critical’ conditions that may trigger an automatic response and a ‘critical’ alarm message” include “[d]etection of a pressure in line 122 or of a pressure in line 156 that exceeds a corresponding predetermined maximum value.” Kollar ¶ 175; see also FIG. 28E (depicting the “restart pump” button paired together with the “arterial pressure limit” data field).
wherein activation of the first intervention button by touch or pressure causes operation of a first pump of the cardiopulmonary bypass system to be temporarily modified, 
The button in the critical message “may be contacted to restart the stopped component.” Kollar ¶ 174.
and wherein the at least one bubble detection sensor module further comprises a touch or pressure activated second intervention button, 
As shown in FIG. 28D, the bubble detection alarm box includes a field describing the presence of a bubble (203a`), along with a corresponding response button 203a``. Kollar describes this button as “a touch screen button that may be contacted to restart the stopped component.” Kollar ¶ 174.
wherein activation of the second intervention button by touch or pressure causes operation of a second pump of the cardiopulmonary bypass system to be temporarily modified, 
Kollar describes each of the intervention buttons as “a touch screen button that may be contacted to restart the stopped component.” Kollar ¶ 174.
and wherein the at least one level sensor module comprises a level data field and a touch or pressure activated third intervention button, wherein the third intervention button is only enabled when a blood fluid level of a blood reservoir of the cardiopulmonary bypass system is at or below a predetermined low blood fluid level, 
A processor is connected to receive monitoring signal from a level sensor which may be processed by the processors and display the result on the graphical user interface. Kollar ¶ 167. Likewise, “Restart Pump” buttons 202a’ and 203b” shown in Figs. 28A and 28D respectively can cause the pump that has been stopped to restart and resume working, Kollar ¶ 181, which are only visible as the alarm is set off by the monitored health parameters. Kollar ¶ 174.
and activation of the third intervention button by touch or pressure causes operation of a third pump of the cardiopulmonary bypass system to be temporarily modified so as to interrupt an automatic blood fluid level correction mechanism initiated by the processor.
“Restart Pump” buttons 202a’ and 203b” shown in Figs. 28A and 28D respectively can cause the pump that has been stopped to restart and resume working, Kollar ¶ 181, and interrupt the “turn off override” automatic blood fluid level correction mechanism that stops the pump as soon as the sensor detect abnormalities in the operation of the system. Kollar ¶ 174.
and wherein at least the [[un]]tabbed3 display page includes a plurality of sections 
Kollar further includes at least one tabbed display page, “Waveforms” tab 252 in FIG. 32E, whose context driven region 243 “includes a first sub-region 267 with a plurality of touch screen buttons 282a–282c, and a second sub-region 268 which presents a visual representation of one or more monitored waveforms.” Kollar ¶ 288.
and at least one section of the plurality of sections has a sensor module settings menu button used to activate a module configuration menu interface used to configure the at least one section to display information concerning a different sensor module than a current sensor module being displayed.
At least one section (first sub-region 267) includes a “button 282a [that] may be contacted to access a screen which allows the user to select sensors for which corresponding monitored waveforms are to be presented. The user may select from a plurality of sensors, including for example, sensors to monitor a patient’s temperature, blood pressure and ECG readings.” Kollar ¶ 288. 
Kollar thus differs from the claimed invention in only two respects: 
(i) the design choice of putting the page for Waveforms 252 (which includes the Applicant’s sensor module settings menu button—button 282a) in a tab rather than one of Kollar’s known untabbed sections (e.g., dedicated areas 200 or 220);
(ii) the mere number and arrangement of tabbed and untabbed sections; 
Both differences would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, for the following reasons.
Regarding difference (i), this difference is nothing more than the application of a known technique to a known device ready for improvement to yield predictable results. Pursuant to MPEP § 2143 (subsection (I.)(D.)), the additional findings relevant to this conclusion are as follows:
(1) Kollar disclosed contained a “base” device comprising, inter alia, a tabbed display page with a button 282a that functions exactly like the claimed sensor module settings menu button. The claimed invention’s technique of displaying this exact same page as untabbed instead of tabbed can be seen as an “improvement.”
(2) Kollar further disclosed a known technique that is applicable to the base device: the technique of providing a “dedicated area” 220 (i.e., the claimed untabbed display page) for displaying “predetermined important information sets to monitor bypass parameters.” Kollar ¶ 188.
(3) One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system, because this would allow users to monitor the Waveforms 252 without having to search through the tabs to display them. 
In view of the foregoing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display Kollar’s Waveforms page 252 in Kollar’s dedicated area 220, resulting in a system wherein at least an untabbed display page includes a plurality of sections and at least one section of the plurality of sections has a sensor module settings menu button used to activate a module configuration menu interface used to configure the at least one section to display information concerning a different sensor module than a current sensor module being displayed.
Moving onto to the second difference between Kollar and the claimed invention, difference (ii) involves nothing more than a simple substitution of two of the tabbed sections in Schoneberg’s four-section arrangement (described below) with two of Kollar’s sections described above. More specifically, Schoneberg teaches a system 10 comprising:
Schoenberg, however, teaches a system comprising:
a graphical user interface operably connected to the processor to provide user input to the processor and to display measured data pertaining to one or more parameters outputted from the processor, 
“The system 10 includes a primary display 12, and an associated display controller 14 and system storage device 16. The controller 14 is coupled to a primary interface nit 20. Keyboard and/or pointing device 22, scanner 24, audio input and/or output device 26 and printer 28 are all coupled by way of interface unit 20 to the display controller 14. In the preferred embodiment, these elements are established by a personal computer such as a Gateway 2000 Pentium Pro™ 200 Mhz system, programmed to perform the functions described in detail below.” Schoenberg ¶ 30.
Via this arrangement, “medical data and other information of interest to the medical team is stored in a personal computer (PC), which processes and displays the information in real time in a graphic and/or text display.” Schoenberg ¶ 42. “The user can combine different sets of data from different sources to obtain customized summaries of the patient's status and progress.” Schoenberg ¶ 42.
wherein the graphical user interface is provided with a central portion divided into four sections, 
“A screen at display 12, illustrating the ability of the system to present multiple graphical displays of patient information, is shown in FIG. 2B.” Schoenberg ¶ 56. Notably, “FIG. 2B illustrates four graphical displays entitled VITAL SIGNS, RESPIRATION, HEMATOLOGY and BLOOD GASES” arranged as a two-by-two grid of four sections, the grid being central relative to the “menu bar show[ing] icons MI1, MI2, MI3, and MI4” above the grid and the status bar below the two-by-two grid displaying the date and time (inter alia). Schoenberg ¶ 56 and FIG. 2B
three sections display a plurality of tabbed display Attorney Docket No. JOST.93US01Page 6 of 19pages, 
As shown, there are at least three graphical displays that each has its own plurality of four tabs. Schoenberg FIG. 2B. 
wherein each tabbed display page comprises a portion from which a tab extends and each tabbed display page is displayable in a displayed mode and in an overlaid mode, 
Looking at FIG. 2B, each tab extends from the contents of its corresponding medical image. Each tab’s medical image may also be either displayed or overlaid. For example, consider the top right section of Schoenberg’s grid. The “Resp.” tab is in a mode where its corresponding image is displayed, whereas the medical images corresponding to the other three tabs (“Vital” “Hematology” and “Validate”) are hidden (even though the tabs themselves all visible).
and at least one tabbed page comprises a plurality of sensor modules
“In FIG. 2B, the graph in the VITAL SIGNS display includes multiple traces which represent, respectively, DBP (diastolic blood pressure), SBP (systolic blood pressure) and CVP (heart rate).” Schoenberg ¶ 56.
and wherein the at least one tabbed page comprising the second plurality of sensor modules and the at least one tabbed page comprising the plurality of cardioplegia modules are located in different sections of the central portion so as to enable display of both the second plurality of sensor modules and the plurality of cardioplegia modules in the display mode at the same time.
As Schoenberg illustrates, each of the four graphical displays individually has its own plurality of four tabs. Schoenberg FIG. 2B. “Other displays, such as, for example, FLUID BALANCE, FLUID INPUT and FLUID OUTPUT, or other flow chart parameters, can also be selected” Schoenberg ¶ 56. “[D]rag and drop may be used to modify and/or customize the images.” Schoenberg ¶ 56. “[E]ach of the data sets can be displayed in a variety of formats, including graphical, tabular, bar chart and pie chart formats, with or without split screen.” Schoenberg ¶ 56. “The time scale can be selectively changed by a user for any or all of the images.” Schoenberg ¶ 56.
A simple substitution of two of those four sections with two of Kollar’s sections would have resulted in a combined set of four sections in which one section is untabbed (Kollar’s second region 200) while the three remaining sections are tabbed (Kollar’s third region 300 plus the two remaining tabbed regions in Schoneberg’s embodiment). Kollar’s untabbed section includes a plurality of sensor modules for the reasons given earlier in this rejection, and the combination that results includes at least one tabbed display page comprising the plurality of sensor modules (i.e., one of Schoneberg’s tabbed sections) displayed simultaneously with the tabbed page for the plurality of cardioplegia modules in different section of the four sections.

    PNG
    media_image1.png
    793
    1724
    media_image1.png
    Greyscale
Such a combination may be summarized with the following diagram:
While it is true that Schoenberg lacks an untabbed display for one of its four sections, a skilled artisan would have no trouble utilizing Kollar’s untabbed second region 220 in place of one of the four sections that Schoenberg provides, as shown in the above annotated figures.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kollar and Schoneberg, producing a combined set of four sections in which one section is untabbed (Kollar’s second region 220) while the three remaining sections are tabbed (Kollar’s third region 240 plus the two remaining tabbed regions in Schoneberg’s embodiment). There were at least two independent rationales for combining Schoneberg with Kollar prior to the effective filing date of the claimed invention.
First Rationale: Simple Substitution of Known Elements. The simple substitution of one known element for another to obtain predictable results is prima facie obvious, provided the evidence supports the findings of fact necessary to reach such a conclusion, as set forth in MPEP § 2143(I.)(B.). In this case, the Examiner finds the following facts to be supported by a preponderance of the evidence:
(1) The prior art (Kollar) contained a device which differed from the claimed device by the substitution of two of Schoneberg’s sections with two of Kollar’s regions.
(2) Kollar’s two substituted regions were known in the art, per the discussion above.
(3) One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable, because Schoneberg explicitly contemplates a modular design in which “other displays . . . can also be selected” to serve as the display for a given quadrant. Schoneberg ¶ 56.
Second Rationale: Explicit Motivation to Combine the References. One of ordinary skill in the art would have been motivated to improve Kollar’s three-region display with Schoneberg’s four-region display because presenting medical data in this way, i.e., with four available panels of information, “maximizes its utility and facilitates its interpretation by the medical team.” Schoneberg ¶ 57. The result of the combination would have been predictable for the same reason as given in the First Rationale, above.
Claim 89
Kollar, as combined with Schoenberg, teaches the cardiopulmonary bypass system according to claim 88, 
wherein when displayed in the displayed mode all of the tabbed display page is viewable, 
As shown throughout the figures, each tab’s corresponding screen set is displayed in its entirety when that tab is active. For example, as shown in FIG. 30A, a first tab 242 is active, and therefore, its corresponding context driven portion 243 is fully displayed. See Kollar FIG. 30A and ¶ 205.
and when displayed in the overlaid mode only the tab of the tabbed display page is viewable. 
In contrast, still looking at FIG. 30A, the rest of the tabs 244–254 are each displayed with only their tabs in view. Kollar FIG. 30A.
Claim 90
Kollar, as combined with Schoenberg, teaches the cardiopulmonary bypass system according to claim 89, 
wherein only one tabbed display page of each section that displays the plurality of tabbed display pages is displayed in the displayed mode at a time, and the rest of the tabbed display pages are displayed in the overlaid mode. 
As can be seen in Kollar’s FIGS. 27, 30A, 31A, 32A, 32C, 32D, 32E, and 33A, the context driven portion 243 of third region 240 only displays the contents of one tab at a time. For example, when the A-V tab 244 tab is selected, the context driven portion 243 only displays the contents of the A-V page, see Kollar ¶ 261, and FIG. 31A, and when the CPG tab 246 is selected, the context driven portion 243 only displays the page with the CPG information and ceases to display the contents of the A-V page (or whatever other page was active at the time of selection). See Kollar ¶ 276 and FIG. 32A.
Moreover, Schoenberg confirms that the same concept is generalizable to each tabbed section when there is more than one section. For example, in the top right section of Schoenberg’s display, the “Resp.” tab is in a mode where its corresponding image is displayed, whereas the medical images corresponding to the other three tabs (“Vital” “Hematology” and “Validate”) are hidden (even though the tabs themselves all visible), and likewise, in the bottom right section of Schoenberg’s display, a “Bl. Gasses” tab is in a mode where its corresponding image is displayed, whereas the medical images corresponding to the other three tabs (“Vital” “Resp.” and “Validate”) are hidden (even though the tabs themselves all visible).
Claim 91
Kollar, as combined with Schoenberg, teaches the cardiopulmonary bypass system according to claim 90, 
wherein each tab is activatable by touch or pressure exerted on the touch screen by the user, wherein activation of the tab by touch or pressure causes the associated tabbed display page to be displayed in the displayed mode 
“The third region 240 of display 54 provides for the selective display of various context-driven, information sets and corresponding context-driven user-control options. During a bypass procedure, such information sets and control options may be navigated via selective contact with a plurality of context-driven touch screen tabs.” Kollar ¶ 195.
and the rest of the tabbed display pages to be displayed in the overlaid mode. 
As can be seen in Kollar’s FIGS. 27, 30A, 31A, 32A, 32C, 32D, 32E, and 33A, the context driven portion 243 of third region 240 only displays the contents of one tab at a time. For example, when the A-V tab 244 tab is selected, the context driven portion 243 only displays the contents of the A-V page, see Kollar ¶ 261, and FIG. 31A, and when the CPG tab 246 is selected, the context driven portion 243 only displays the page with the CPG information and ceases to display the contents of the A-V page (or whatever other page was active at the time of selection). See Kollar ¶ 276 and FIG. 32A.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The foregoing suggestion does not correct the new matter problem set forth in the 35 U.S.C. § 112 rejection below.
        2 Double brackets have been added to this word to illustrate the only difference between this claim element and Kollar’s disclosure. As will be discussed, Kollar teaches a tabbed display page (instead of an untabbed version) comprising each and every limitation of this claim element.
        3 Double brackets have been added to this word to illustrate the only difference between this claim element and Kollar’s disclosure. As will be discussed, Kollar teaches a tabbed display page (instead of an untabbed version) comprising each and every limitation of this claim element.